                                                                                  Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



WILBURT HURST,

                  Plaintiff,

v.                                              CASE NO. 4:18cv237-RH/CAS

CENTURION OF FLORIDA LLC et al.,

                  Defendants.

_____________________________/


                 ORDER DENYING A PRELIMINARY INJUNCTION


         This case is before the court on the magistrate judge’s report and

recommendation. ECF No. 29. No objections have been filed. The

recommendation is for denial of the plaintiff’s motion for a preliminary injunction.

         The plaintiff has not yet established a likelihood of success on the merits or

that he will suffer irreparable harm if an injunction does not issue. But the possible

availability of a damages award in due course is not an adequate basis on which to

deny a preliminary injunction. If the plaintiff is suffering ongoing deliberate

indifference to a serious medical need, he may be entitled to a preliminary

injunction. Any defendant currently responsible for the plaintiff’s medical care



Case No. 4:18cv237-RH/CAS
                                                                            Page 2 of 2




should be required to respond promptly to any renewed motion for a preliminary

injunction.

         IT IS ORDERED:

         The report and recommendation is accepted. The motion for a preliminary

injunction, ECF No. 2, is denied. The case is remanded to the magistrate judge for

further proceedings.

         SO ORDERED on February 2, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:18cv237-RH/CAS
